Citation Nr: 1726051	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-18 697A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent beginning April 29, 2008, and prior to April 19, 2009, for coronary artery disease (CAD), status post myocardial infarction X 2 associated with hypertension.

2.  Entitlement to an evaluation in excess of 10 percent beginning July 1, 2009, and prior to September 25, 2009, for CAD, status post myocardial infarction X 2 associated with hypertension.

3.  Entitlement to an evaluation in excess of 60 percent beginning September 25, 2009, and prior to August 13, 2010, for CAD, status post myocardial infarction X 2 associated with hypertension.

4.  Entitlement to an evaluation in excess of 30 percent beginning December 1, 2010, and prior to October 27, 2011, for CAD and myocardial infarction status post coronary artery bypass grafting associated with hypertension.

5.  Entitlement to an evaluation in excess of 60 percent beginning October 27, 2011, and prior to November 9, 2012, for CAD and myocardial infarction status post coronary artery bypass grafting associated with hypertension.

6.  Entitlement to an evaluation in excess of 60 percent beginning May 6, 2013, and prior to June 28, 2013, for CAD and myocardial infarction status post coronary artery bypass grafting associated with hypertension.

7.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) beginning April 29, 2008, and prior to April 19, 2009; beginning July 1, 2009, and prior to August 13, 2010; and beginning December 1, 2010, and prior to October 27, 2011.


REPRESENTATION

Appellant represented by:	Robert W. Gillikin, Attorney at Law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to March 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran's claims file is now in the jurisdiction of the Roanoke, Virginia RO.

These matters were previously before the Board in April 2015, when they were remanded for further development.  They have now been returned to the Board for further appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

Regrettably, another remand is necessary in this case.  With regard to the increased rating issues on appeal, the Board's April 2015 remand specifically directed that the AOJ request private treatment records from Dr. D.R., Sentara CarePlex, and Dr. J.J. at the Tidewater Heart Institute for the time period beginning April 29, 2008, through October 26, 2011.  A review of the claims file reveals that treatment records from Dr. D.R. and from Tidewater Heart Institute were obtained and associated with the claims file, but the AOJ did not obtain any treatment records from Sentara CarePlex.  While the Board acknowledges that the records obtained from the Social Security Administration (SSA) contained some records from Sentara CarePlex Hospital, the SSA records were dated from April 2009, and did not cover the entire period requested in the remand.  Therefore, to ensure that all records have been obtained, on remand, the complete private treatment records from Sentara CarePlex Hospital from April 29, 2008 to October 26, 2011, should be obtained and associated with the record.

Also, the April 2015 remand directed that the AOJ request that the Veteran provide an authorization for VA to obtain employment records from the U.S. Postal Office and any other employer identified by the Veteran during the relevant time period, and then contact the identified employers and request a complete copy of any and all employment, personnel, medical and/or workers' compensation records pertaining to the Veteran for the dates beginning April 29, 2008 through October 26, 2011.  Although the Veteran provided an authorization for records in June 2015, the AOJ did not contact the U.S. Postal Office to request a complete copy of employment, personnel, medical and/or workers' compensation records.  The claims file reflects that the AOJ only contacted the Virginia Workers' Compensation Commission and received a response in March 2016 that there were no claims regarding the Veteran.  As such, remand for the Veteran's employment records from April 29, 2008 through October 26, 2011 is necessary.

A remand by the Board confers on the Veteran, as a matter of law, a right to substantial compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure substantial compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  If the Board proceeds with final disposition of an appeal, and the AOJ has not substantially complied with the remand orders, the Board itself errs in failing to ensure substantial compliance.  Id.  Accordingly, another remand is required for substantial compliance with the directives in the Board's April 2015 remand.

Finally, as the record reflects that the Veteran has received VA treatment, any updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any necessary authorization from the Veteran, attempt to obtain the complete treatment records from Sentara CarePlex Hospital from April 29, 2008 through October 26, 2011.  

All attempts to secure these records must be documented in the claims file.  If any records are not available, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).

2.  After obtaining any necessary authorization from the Veteran, attempt to obtain copies of any and all employment records, personnel, medical, and/or workers' compensation records from his former employer, the U.S. Postal Service, covering the period from April 29, 2008 through October 26, 2011.    

All attempts to secure these records must be documented in the claims file.  If any records are not available, the Veteran should be provided with notification of their unavailability in accordance with 38 C.F.R. § 3.159(e)(1).

3.  Obtain updated VA treatment records, if any, for the period from June 2014 to the present.

4.  Thereafter, if the percentage requirements of 38 C.F.R. § 4.16(a) are not met for any time during the appeal period, then the AOJ must refer the matter to the Director, Compensation and Pension Service, for consideration of entitlement to a TDIU on an extraschedular basis.  If this is the case, the AOJ must include with that referral, a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on this issue.

5.  After completion of the above and any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his attorney with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




